Citation Nr: 0622000	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-15 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the request for a waiver of recovery of the 
overpayment of Department of Veterans Affairs (VA) pension 
benefits in the amount of $42,071.00 was timely filed. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Rose, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1974 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision of a Committee on 
Waivers and Compromises (Committee) of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

As the Board finds that the veteran's request for waiver was 
timely, the question of   whether the waiver for recovery of 
the overpayment is precluded based on a showing of fraud, 
misrepresentation or bad faith, or whether it the recovery 
should be considered under the principles of equity and good 
conscience has not been adjudicated by Committee and this 
aspect of the appeal is remanded to the Committee. 


FINDING OF FACT

In July 2002, VA first notified the veteran of the exact 
amount of the overpayment of VA pension benefits in amount of 
$42, 071.00; the veteran submitted a request for waiver of 
recovery of the overpayment in October 2002 within 180 days 
of the notice.  



CONCLUSION OF LAW

The veteran's request for waiver of recovery of overpayment 
of VA pension benefits in the amount of $42,071.00 was timely 
filed.  38 U.S.C.A. § 5302 (West Supp. 2005); 38 C.F.R. 
§1.963 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to cases involving waiver of indebtedness.  Barger 
v. Principi, 16 Vet. App. 132 (2002).

In October 2002, the veteran filed a claim requesting a 
waiver of recovery of the overpayment of VA pension benefits 
in the amount of $42,071.00.  

In the February 2003 determination by the Committee, the 
Committee denied the request for waiver, finding that that 
the veteran's request was untimely.  The veteran appealed 
this determination.  

The threshold question presented is whether the request for 
waiver of recovery of the overpayment of VA pension benefits 
in the amount of $42,071.00 was timely filed. 

A request for waiver of indebtedness will only be considered 
if the request is made within 180 days following the date of 
a notice of the indebtedness by VA to the debtor.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The record shows that the first notice of an overpayment of 
VA pension benefits was in October 1997.  Letters were 
subsequently sent in August 1998, January 1999, July 1999, 
September 1999, February 1999, September 1999, May 2000, July 
2000, and December 2000.  Each notice informed the veteran 
that adjustments to his VA pension benefits because of 
unreported income would result in an overpayment of benefits 
and that he would be notified of the exact amount of the 
overpayment and given information about repayment.  While the 
notices explained to the veteran his right to appeal to the 
Board within one year from the date of the notice, none of 
the notices informed the veteran that he had 180 days from 
the date of the notice in which to request a waiver of 
recovery of the debt.  It was not until July 2002, when VA 
issued a delinquency notice to the veteran that he was 
properly informed of the exact amount of the overpayment, 
$42,071.00.  In October 2002, the filed a request of relief 
of the debt, which was timely filed as it was received within 
180 days of the July 2002 notice. 

In absence of notice of the exact amount of the overpayment 
and of the 180 days for filing a request for a waiver, the 
previous notices from 1997 to 2000 were deficient and the 180 
day time limit for filing a request began with the July 2002 
notice and the record shows that the veteran timely filed his 
request for relief of the debt. Under the facts of the 
record, the Board concludes that the veteran's request for 
waiver of recovery of the overpayment of VA pension benefits 
was timely received.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b).


ORDER

A request for a waiver of recovery of overpayment of VA 
pension benefits in the amount of $42,071.00 was timely filed 
and to this extent only the appeal is granted.


REMAND

As is has been determined that the veteran filed a timely 
request for waiver of recovery of the overpayment, the merits 
of the request must be addressed by the Committee.  
Accordingly, this case is REMANDED for the following action:

The Committee on Waivers and Compromises should 
review the merits of the veteran's request for 
waiver of recovery of the overpayment.  If the 
decision is adverse to the veteran, he should be 
provided a supplemental statement of the case and 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
GEORGE E. GUIDO JR
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


